     Case: 1:18-cv-06528 Document #: 13 Filed: 11/19/18 Page 1 of 1 PageID #:69



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ARAB AMERICAN ACTION NETWORK,                   )
                                                 )
                               Plaintiff,        )
                                                 )
                       v.                        )
                                                      No. 18 C 6528
                                                 )
 DEPARTMENT OF HOMELAND                          )
                                                      Judge Lee
 SECURITY, DEPARTMENT OF JUSTICE,                )
 and FEDERAL BUREAU OF                           )
 INVESTIGATION,                                  )
                                                 )
                               Defendants.       )

                                    NOTICE OF MOTION

               PLEASE TAKE NOTICE that on Tuesday, November 27, 2018, at 9:00 a.m., or as

soon thereafter as counsel may be heard, I will appear before Judge Lee in the courtroom usually

occupied by him in the Dirksen United States Courthouse, 219 South Dearborn Street, Chicago,

Illinois, or before such other judge who may be sitting in his place and stead, and then and there

present the DEFENDANT’S UNOPPOSED MOTION TO EXTEND DEADLINE TO FILE

ANSWER, at which time and place you may appear if you see fit.

                                             Respectfully submitted,

                                             JOHN R. LAUSCH, Jr.
                                             United States Attorney

                                             By: s/ Jimmy L. Arce
                                                JIMMY L. ARCE
                                                Assistant United States Attorney
                                                219 South Dearborn Street
                                                Chicago, Illinois 60604
                                                (312) 353-8449
                                                jimmy.arce@usdoj.gov
